Exhibit 10.1

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (this “Agreement”), is entered into between CTC
Media, Inc., a Delaware corporation (the “Company”), and Vladimir Khanumyan (the
“Executive”).

 

WHEREAS, the parties wish to resolve amicably the Executive’s separation from
the Company and establish the terms of the Executive’s separation arrangement;

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

 


1.             LAST DATE OF EMPLOYMENT.  THE COMPANY AND THE EXECUTIVE AGREE
THAT THE EXECUTIVE’S LAST DAY OF EMPLOYMENT WITH THE COMPANY SHALL BE OCTOBER 1,
2008 (THE “SEPARATION DATE”).   THE COMPANY AND THE EXECUTIVE AGREE THAT THE
TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY IS AT THE ELECTION OF THE
EXECUTIVE PURSUANT TO SECTION 5(C) OF THE EMPLOYMENT AGREEMENT ENTERED INTO
BETWEEN THE COMPANY AND THE EXECUTIVE ON APRIL 13, 2006 (THE “EMPLOYMENT
AGREEMENT”).  THE COMPANY HEREBY AGREES TO WAIVE THE SIX MONTHS’ NOTICE REQUIRED
TO BE GIVEN BY THE EXECUTIVE PURSUANT TO SECTION 5(C) OF THE EMPLOYMENT
AGREEMENT.


 


2.             EMPLOYMENT AGREEMENT.  UP TO AND INCLUDING THE SEPARATION DATE,
THE EMPLOYMENT AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


3.             RELEASE.  ON THE SEPARATION DATE, THE EXECUTIVE AGREES TO EXECUTE
AND DELIVER THE MUTUAL RELEASE ATTACHED HERETO AS EXHIBIT A (THE “RELEASE”).  IN
CONSIDERATION FOR THE RELEASE AND PROVIDED THAT THE EXECUTIVE DOES NOT REVOKE
THE RELEASE WITHIN THE SEVEN (7) DAY REVOCATION PERIOD PROVIDED THEREIN, THE
COMPANY AGREES TO PROVIDE THE EXECUTIVE WITH THE FOLLOWING SEPARATION BENEFITS
(“SEPARATION BENEFITS”):


 

(a)           In lieu of the six months’ notice required under Section 5(b) of
the Employment Agreement, the Company shall pay the Executive RUR 4,812,500 (the
equivalent of six months’ of his current annual base salary), less all
applicable taxes and withholdings, to be paid in one lump sum payment promptly
following the eighth (8th) day after the Executive executes and delivers the
Release to an account designated by the Executive.

 

--------------------------------------------------------------------------------


 

(b)           The Company shall permit the Executive to continue to have
exclusive use of the Company car that he is currently being provided use of
until March 31, 2009 on the same terms as such car was provided to the Executive
prior to the Separation Date; provided, however, that if the Executive wishes to
continue to have use of a Company-employed driver during the period from the
Separation Date until March 31, 2009, the Executive shall be required to
reimburse the Company for the compensation expenses it incurs to employ such
driver for the period of time during which the Executive elects to use the
services of such driver.   The Company and the Executive acknowledge that the
aggregate amount of compensation expenses to be incurred by the Company for the
employment of such driver for such time period is RUR 414,525 and agree that
such amount shall be deducted from the payment to be made to the Executive under
Section 3(a).

 

(c)           Notwithstanding anything to the contrary in the Option Agreements,
(i) to the extent that an option is not fully vested as of the Separation Date,
the Executive shall continue to vest under the Option Agreements up to and
including March 31, 2009 and (ii) the Executive shall be permitted to exercise
the options provided for under the Option Agreements up to and including
June 29, 2009 in accordance with the terms of the Option Agreements.  For
purposes hereof, “Option Agreements” shall mean (i) the Notice of Grant of Stock
Option granted by the Company to the Executive on April 28, 2005 and the related
Stock Option Agreement; and (ii) the Stock Option Agreement dated July 14, 2006
between the Company and the Executive.

 

(d)           The Company shall pay the Executive for any vacation days that
accrued in accordance with the Employment Agreement but were not taken as of the
Separation Date.  Such payment shall be based on the Executive’s base annual
salary for 2008 of RUR 9,625,000.

 

The Executive acknowledges and agrees that, other than the Separation Benefits,
from the Separation Date, the Executive is entitled to no other salary, bonus,
consideration and/or benefits under the Employment Agreement or any other
employment agreement between the Executive and any of the Company’s direct or
indirect subsidiaries (together with the Company, collectively, the “Group”). 
It is acknowledged that in accordance with Russian law those Russian members of
the Group that employ the Executive may be required to enter into agreements
with the Executive regarding the termination of his employment with such Group
members.  To the extent that Russian law requires any member of the Group to
make any severance, separation or termination payments to the Executive pursuant
to such

 

2

--------------------------------------------------------------------------------


 

agreements or otherwise, the aggregate amount of such payments shall be deducted
from the payment to be made to the Executive pursuant to Section 4(a) above.

 


4.             CONFIDENTIAL INFORMATION.  THE EXECUTIVE ACKNOWLEDGES HIS
OBLIGATION TO KEEP CONFIDENTIAL ALL NON-PUBLIC INFORMATION CONCERNING THE GROUP
WHICH HE ACQUIRED DURING THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY, AS
STATED MORE FULLY IN SECTION 7 OF THE EMPLOYMENT AGREEMENT, WHICH REMAINS IN
FULL FORCE AND EFFECT.  THE EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT SUCH
OBLIGATION SHALL CONTINUE IN FULL FORCE AND EFFECT BOTH DURING AND AFTER THE
SEPARATION DATE.


 


5.             RETURN OF COMPANY PROPERTY.  SUBJECT TO SECTION 3(B) HEREOF AND
OTHER THAN THE MOBILE PHONE BEING USED BY THE EXECUTIVE AS OF THE SEPARATION
DATE, THE EXECUTIVE AGREES TO RETURN ON OR BEFORE THE SEPARATION DATE ALL
EQUIPMENT AND PROPERTY BELONGING TO THE GROUP INCLUDING, BUT NOT LIMITED TO, ANY
GROUP CREDIT CARD (AND TO BE RESPONSIBLE FOR ALL NON-BUSINESS RELATED EXPENSES).


 


6.             NON-COMPETITION AND NON-SOLICITATION.  THE EXECUTIVE ACKNOWLEDGES
HIS OBLIGATIONS TO COMPLY WITH THE NON-COMPETITION AND NON-SOLICITATION
PROVISIONS SET FORTH IN SECTION 6 OF THE EMPLOYMENT AGREEMENT, WHICH REMAIN IN
FULL FORCE AND EFFECT; PROVIDED, HOWEVER, THAT THE COMPANY AGREES THAT THE
NON-COMPETE PROVISIONS OF SECTION 6(A)(I) OF THE EMPLOYMENT AGREEMENT SHALL
CONTINUE IN EFFECT ONLY THROUGH AND UP TO MARCH 31, 2009.  THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE NON-SOLICITATION OBLIGATIONS SET FORTH IN
SECTION 6(A) OF THE EMPLOYMENT AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
UNTIL THE SECOND ANNIVERSARY OF THE SEPARATION DATE.


 


7.             NATURE OF AGREEMENT.  THE EXECUTIVE AND THE COMPANY UNDERSTAND
AND AGREE THAT THIS AGREEMENT IS A SEPARATION AGREEMENT AND DOES NOT CONSTITUTE
AN ADMISSION OF LIABILITY OR WRONGDOING ON THE PART OF EITHER PARTY.


 


8.             AMENDMENT.  THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES AND
MAY NOT BE ABANDONED, SUPPLEMENTED, CHANGED OR MODIFIED IN ANY MANNER, ORALLY OR
OTHERWISE, EXCEPT BY AN INSTRUMENT IN WRITING OF CONCURRENT OR SUBSEQUENT DATE
SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.  THIS
AGREEMENT IS BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND
THEIR RESPECTIVE AGENTS, ASSIGNS, HEIRS, EXECUTORS, SUCCESSORS AND
ADMINISTRATORS.


 


9.             WAIVER OF RIGHTS.  NO DELAY OR OMISSION BY THE COMPANY OR THE
EXECUTIVE IN EXERCISING ANY RIGHTS UNDER THIS AGREEMENT SHALL OPERATE AS A
WAIVER OF THAT OR ANY OTHER

 

3

--------------------------------------------------------------------------------


 


RIGHT.  A WAIVER OR CONSENT GIVEN BY THE COMPANY OR THE EXECUTIVE ON ANY ONE
OCCASION SHALL BE EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS
A BAR OR WAIVER OF ANY RIGHT ON ANY OTHER OCCASION.


 


10.           VALIDITY.  SHOULD ANY PROVISION OF THIS AGREEMENT BE DECLARED OR
BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL OR INVALID,
THE VALIDITY OF THE REMAINING PARTS, TERMS, OR PROVISIONS SHALL NOT BE AFFECTED
THEREBY AND SAID ILLEGAL OR INVALID PART, TERM OR PROVISION SHALL BE DEEMED NOT
TO BE A PART OF THIS AGREEMENT.


 


11.           APPLICABLE LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED
EXCLUSIVELY BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICT OF
LAWS PROVISIONS.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENT TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE FOR ANY ACTIONS,
SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND AGREE NOT
TO COMMENCE ANY ACTION, SUIT OR PROCEEDING RELATING THERETO EXCEPT IN SUCH
COURTS), AND FURTHER AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY REGISTERED MAIL TO THE ADDRESS SET FORTH BELOW SUCH PARTY’S
SIGNATURE ON THE SIGNATURE PAGE HERETO SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST SUCH PARTY IN ANY SUCH COURT. 
THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT
IN THE COURTS OF THE STATE OF DELAWARE OR THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF DELAWARE, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.


 


12.           ACKNOWLEDGMENTS.  THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
GIVEN TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT AND THAT THE COMPANY
ADVISED HIM TO CONSULT WITH AN ATTORNEY AND TAX ADVISOR OF HIS OWN CHOOSING
PRIOR TO SIGNING THIS AGREEMENT.  FURTHER, THE EXECUTIVE ACKNOWLEDGES HE MAY
REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
AGREEMENT, AND THE AGREEMENT SHALL NOT BE EFFECTIVE OR ENFORCEABLE UNTIL THE
EXPIRATION OF THIS SEVEN (7) DAY REVOCATION PERIOD.


 


13.           VOLUNTARY ASSENT.  THE EXECUTIVE AFFIRMS THAT NO OTHER PROMISES OR
AGREEMENTS OF ANY KIND HAVE BEEN MADE TO OR WITH HIM BY ANY PERSON OR ENTITY
WHATSOEVER TO CAUSE HIM TO SIGN THIS AGREEMENT, AND THAT HE FULLY UNDERSTANDS
THE MEANING AND INTENT OF THIS AGREEMENT.  THE EXECUTIVE STATES AND REPRESENTS
THAT HE HAS HAD AN OPPORTUNITY TO FULLY

 

4

--------------------------------------------------------------------------------


 


DISCUSS AND REVIEW THE TERMS OF THIS AGREEMENT WITH AN ATTORNEY.  THE EXECUTIVE
FURTHER STATES AND REPRESENTS THAT HE HAS CAREFULLY READ THIS AGREEMENT,
UNDERSTANDS THE CONTENTS HEREIN, FREELY AND VOLUNTARILY ASSENTS TO ALL OF THE
TERMS AND CONDITIONS HEREOF, AND SIGNS HIS NAME OF HIS OWN FREE ACT.


 


14.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS AND CONSTITUTES THE
ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO
THE TERMINATION OF THE EMPLOYMENT AGREEMENT, AND SUPERSEDES ALL PREVIOUS ORAL
AND WRITTEN NEGOTIATIONS, AGREEMENTS, COMMITMENTS, AND WRITINGS IN CONNECTION
THEREWITH.


 


15.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO (2) SIGNATURE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


16.           RESIGNATION OF GROUP POSITIONS.  FROM AND FOLLOWING THE SEPARATION
DATE, THE EXECUTIVE AGREES, AT THE REQUEST OF THE COMPANY AND FROM TIME TO TIME,
TO TENDER HIS WRITTEN RESIGNATION TO ANY DIRECTOR OR OFFICER POSITIONS HE HOLDS
IN ANY OF THE COMPANIES WITHIN THE GROUP.  THE COMPANY AGREES NOT TO MAKE ANY
CLAIMS AGAINST THE EXECUTIVE IN CONNECTION WITH HIS HOLDING POSITIONS AS AN
OFFICER AND/OR DIRECTOR OF ANY OF THE GROUP COMPANIES.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

 

CTC MEDIA, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Anton Kudryashov

 

/s/ Vladimir Khanumyan

 

Anton Kudryashov

Vladimir Khanumyan

 

Chief Executive Officer

 

 

 

Date:

September 30, 2008

Date:    September 30, 2008

 

 

Address:

Address:

 

 

15A Pravda

 

Moscow 125124

 

Russia

 

 

 

Attn: Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

MUTUAL RELEASE

 

This MUTUAL RELEASE (this “Release”), is entered into between CTC Media, Inc., a
Delaware corporation (the “Company”), and Vladimir Khanumyan (the “Executive”).

 

WHEREAS, the parties have entered into a Separation Agreement to resolve
amicably the Executive’s separation from the Company and establish the terms of
the Executive’s separation arrangements (the “Separation Agreement”);

 

WHEREAS, in connection with the Separation Agreement, the Company and the
Executive have agreed to enter into this Release; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Separation Agreement;

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

 


1.             RELEASE BY EXECUTIVE.  IN CONSIDERATION OF THE PAYMENT OF THE
SEPARATION BENEFITS, WHICH THE EXECUTIVE ACKNOWLEDGES EXCEED THE BENEFITS AND/OR
PAYMENTS THE EXECUTIVE WOULD HAVE OTHERWISE RECEIVED UPON THE TERMINATION OF THE
EMPLOYMENT AGREEMENT, THE EXECUTIVE HEREBY FULLY, FOREVER, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, REMISES AND DISCHARGES THE COMPANY, AND ITS OFFICERS,
DIRECTORS, STOCKHOLDERS, CORPORATE AFFILIATES, SUBSIDIARIES, PARENT COMPANIES,
AGENTS AND EMPLOYEES (EACH IN THEIR INDIVIDUAL AND CORPORATE CAPACITIES)
(HEREINAFTER, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, CHARGES,
COMPLAINTS, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS, DEBTS, SUMS OF
MONEY, COSTS, ACCOUNTS, RECKONINGS, COVENANTS, CONTRACTS, AGREEMENTS, PROMISES,
DOINGS, OMISSIONS, DAMAGES, EXECUTIONS, OBLIGATIONS, LIABILITIES, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND COSTS), OF EVERY KIND AND NATURE WHICH THE
EXECUTIVE EVER HAD, COULD HAVE HAD OR NOW HAS AGAINST THE RELEASED PARTIES,
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED INCLUDING, BUT NOT LIMITED
TO, (I) ALL EMPLOYMENT DISCRIMINATION AND OTHER CLAIMS UNDER TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §2000E ET SEQ., THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ., THE AMERICANS WITH DISABILITIES ACT OF
1990, 42 U.S.C. §12101 ET SEQ., ALL CLAIMS UNDER THE FAMILY AND MEDICAL LEAVE
ACT, 29 U.S.C. § 2601 ET SEQ., THE FAIR CREDIT REPORTING ACT, 15 U.S.C. §1681 ET
SEQ., AND THE EXECUTIVE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”), 29
U.S.C. §1001 ET SEQ., ALL AS AMENDED, (II) ALL COMMON LAW CLAIMS INCLUDING, BUT
NOT LIMITED TO, ACTIONS IN TORT, DEFAMATION AND BREACH OF CONTRACT, ALL CLAIMS
TO ANY NON-VESTED OWNERSHIP INTEREST IN THE COMPANY, CONTRACTUAL OR

 

--------------------------------------------------------------------------------


 


OTHERWISE, (III) ANY CLAIM OR DAMAGE (INCLUDING A CLAIM FOR RETALIATION) UNDER
ANY COMMON LAW THEORY OR ANY US FEDERAL, STATE OR LOCAL STATUTE OR ORDINANCE NOT
EXPRESSLY REFERENCED ABOVE AND (IV) ANY CLAIM OF ANY KIND WHATSOEVER BROUGHT
UNDER THE LAWS OF THE RUSSIAN FEDERATION OR LOCAL SUBDIVISION THEREOF.  
NOTWITHSTANDING ANY PROVISION OF THIS RELEASE TO THE CONTRARY, THE
INDEMNIFICATION AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE SHALL CONTINUE
IN FULL FORCE AND EFFECT AND, SUBJECT TO THE TERMS AND CONDITIONS THEREOF, THE
EXECUTIVE SHALL BE ENTITLED TO ALL RIGHTS AND PROTECTIONS AFFORDED TO HIM BY
SUCH AGREEMENT.


 


2.             RELEASE BY COMPANY.   IN CONSIDERATION OF THE EXECUTIVE EXECUTING
AND DELIVERING THIS RELEASE, THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY
RELEASES, REMISES AND DISCHARGES THE EXECUTIVE, HIS HEIRS AND ADMINISTRATORS, OR
ANY OF THEM, FROM ANY AND ALL CLAIMS, CHARGES, COMPLAINTS, DEMANDS, ACTIONS,
CAUSES OF ACTION, SUITS, RIGHTS, DEBTS, SUMS OF MONEY, COSTS, ACCOUNT,
RECKONINGS, COVENANTS, CONTRACTS, AGREEMENTS, PROMISES, DOINGS, OMISSIONS,
DAMAGES, EXECUTIONS, OBLIGATIONS, LIABILITIES AND EXPENSES (INCLUDING ATTORNEY
FEES AND COSTS) OF ANY KIND AND NATURE WHICH THE COMPANY EVER HAD, COULD HAVE
HAD OR NOW HAS AGAINST THE EXECUTIVE WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED.


 


3.             VALIDITY.  SHOULD ANY PROVISION OF THIS RELEASE BE DECLARED OR BE
DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL OR INVALID, THE
VALIDITY OF THE REMAINING PARTS, TERMS, OR PROVISIONS SHALL NOT BE AFFECTED
THEREBY AND SAID ILLEGAL OR INVALID PART, TERM OR PROVISION SHALL BE DEEMED NOT
TO BE A PART OF THIS RELEASE.


 


4.             APPLICABLE LAW; JURISDICTION.  THIS RELEASE SHALL BE GOVERNED
EXCLUSIVELY BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICT OF
LAWS PROVISIONS.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENT TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE FOR ANY ACTIONS,
SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND AGREE NOT
TO COMMENCE ANY ACTION, SUIT OR PROCEEDING RELATING THERETO EXCEPT IN SUCH
COURTS), AND FURTHER AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY REGISTERED MAIL TO THE ADDRESS SET FORTH BELOW SUCH PARTY’S
SIGNATURE ON THE SIGNATURE PAGE HERETO SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST SUCH PARTY IN ANY SUCH COURT. 
THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT
IN THE COURTS OF THE STATE OF DELAWARE OR THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF DELAWARE, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVE AND AGREE

 

8

--------------------------------------------------------------------------------


 


NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


5.             ACKNOWLEDGMENTS.  THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
GIVEN TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND THAT THE COMPANY ADVISED
HIM TO CONSULT WITH AN ATTORNEY AND TAX ADVISOR OF HIS OWN CHOOSING PRIOR TO
SIGNING THIS RELEASE.  FURTHER, THE EXECUTIVE ACKNOWLEDGES HE MAY REVOKE THIS
RELEASE FOR A PERIOD OF SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE, AND
THIS RELEASE SHALL NOT BE EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF THIS
SEVEN (7) DAY REVOCATION PERIOD.


 


6.             VOLUNTARY ASSENT.  THE EXECUTIVE AFFIRMS THAT NO OTHER PROMISES
OR AGREEMENTS OF ANY KIND HAVE BEEN MADE TO OR WITH HIM BY ANY PERSON OR ENTITY
WHATSOEVER TO CAUSE HIM TO SIGN THIS RELEASE, AND THAT HE FULLY UNDERSTANDS THE
MEANING AND INTENT OF THIS RELEASE.  THE EXECUTIVE STATES AND REPRESENTS THAT HE
HAS HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS OF THIS RELEASE
WITH AN ATTORNEY.  THE EXECUTIVE FURTHER STATES AND REPRESENTS THAT HE HAS
CAREFULLY READ THIS RELEASE, UNDERSTANDS THE CONTENTS HEREIN, FREELY AND
VOLUNTARILY ASSENTS TO ALL OF THE TERMS AND CONDITIONS HEREOF, AND SIGNS HIS
NAME OF HIS OWN FREE ACT.


 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

 

CTC MEDIA, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Anton Kudryashov

 

/s/ Vladimir Khanumyan

 

Anton Kudryashov

Vladimir Khanumyan

 

Chief Executive Officer

 

 

 

 

 

 

 

Date:

September 30, 2008

Date:    September 30, 2008

 

9

--------------------------------------------------------------------------------